People v Jemmott (2020 NY Slip Op 03130)





People v Jemmott


2020 NY Slip Op 03130


Decided on June 3, 2020


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 3, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
JOSEPH J. MALTESE
BETSY BARROS
VALERIE BRATHWAITE NELSON
ANGELA G. IANNACCI, JJ.


2018-05360
 (Ind. No. 2120/17)

[*1]The People of the State of New York, respondent,
vJabari Jemmott, appellant.


Janet E. Sabel, New York, NY (Desiree Sheridan of counsel), for appellant.
Eric Gonzalez, District Attorney, Brooklyn, NY (Leonard Joblove and Morgan J. Dennehy of counsel; Alastair Allen on the memorandum), for respondent.

DECISION & ORDER
Appeal by the defendant, as limited by his motion, from a sentence of the Supreme Court, Kings County (Cassandra Mullen, J.), imposed February 7, 2018, upon his plea of guilty, on the ground that the sentence was excessive.
ORDERED that the sentence is reversed, on the law, and the matter is remitted to Supreme Court, Kings County, for resentencing in accordance herewith.
As the People concede, since the Supreme Court did not pronounce the length of the term of probation in open court, the sentence must be reversed and the matter remitted to the Supreme Court, Kings County, for resentencing in accordance with CPL 380.20 (see People v Lingle, 16 NY3d 621, 634-635; People v Sparber, 10 NY3d 457, 465; People v Petrangelo, 159 AD3d 1559, 1560; People v Guadalupe, 129 AD3d 989).
In light of our determination, we need not reach the defendant's remaining contentions.
RIVERA, J.P., MALTESE, BARROS, BRATHWAITE NELSON and IANNACCI, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court